    Case: 1:18-cv-05369 Document #: 147 Filed: 06/04/20 Page 1 of 4 PageID #:3866




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


    UBIQUITI NETWORKS, INC.,


                          Plaintiff,

                  v.
                                                     Civil Action No.: 1:18-cv-05369
    CAMBIUM NETWORKS, INC.;
    CAMBIUM NETWORKS, LTD.;                          JURY TRIAL DEMANDED
    BLIP NETWORKS, LLC;
    WINNCOM TECHNOLOGIES, INC.;
    SAKID AHMED; and DMITRY
    MOISEEV,

                          Defendants.


            DEFENDANTS’ MOTION FOR LEAVE TO FILE UNDER SEAL

       Pursuant to Local Rule 26.2 and the Agreed Confidentiality Order entered in this case

(Dkt. #102), Defendants Cambium Networks, Inc. (“Cambium”) and Cambium Networks, Ltd.

(“Cambium UK”), Blip Networks, LLC, Winncom Technologies, Inc., Sakid Ahmed, and

Dmitry Moiseev (collectively the “Defendants”), respectfully request the Court to grant

Defendants’ Motion for Leave to File Under Seal (the “Motion”) Exhibits 2 and 5 to Defendants’

Opposition to Plaintiff’s Motion to Compel De-Designation of Defendants’ Attorneys’ Eyes

Only Production and For Sanctions.1 In support of the Motion, Defendants state as follows:

       1.     WHEREAS, Plaintiff has filed a Motion to Compel De-Designation of Defendants’

Attorneys’ Eyes Only Production and for Sanctions (the “Motion to Compel”).


1
 Pursuant to the Fourth Amended General Order In Re: Coronavirus COVID-19 Public
Emergency (Dkt. No. 131), Defendants have noticed this motion for presentment at the earliest
available date of July 15, 2020 – which date may be further subject to any individual orders
entered by this Court with respect to the scheduling of such presentment hearings.


                                               1
   Case: 1:18-cv-05369 Document #: 147 Filed: 06/04/20 Page 2 of 4 PageID #:3867




       2.      WHEREAS, Defendants have filed an Opposition to Plaintiff’s Motion to Compel

and, in support thereof, filed the Declaration of Jon Swenson, which attaches certain documents

containing Defendants’ highly confidential and sensitive business information as Exhibits 2 and 5.

       3.      WHEREAS, Defendants seek to file the above-referenced documents under seal

as “CONFIDENTIAL RESTRICTED – ATTORNEYS’ EYES ONLY” under the terms of the

Agreed Confidentiality Order entered in this case.



       WHEREFORE, for the foregoing reasons, Defendants respectfully request that the Court

grant leave to file the above documents under seal.




Dated: June 4, 2020                                   Respectfully submitted,

                                                      BAKER BOTTS L.L.P.

                                                          /s/ G. Hopkins Guy, III
                                                          One of their attorneys

                                                      G. Hopkins Guy III (CA Bar No. 124811)
                                                      hop.guy@bakerbotts.com
                                                      Jon V. Swenson (CA Bar No. 233054)
                                                      jon.swenson@bakerbotts.com
                                                      Karina Smith (CA Bar No. 286680)
                                                      karina.smith@bakerbotts.com
                                                      BAKER BOTTS L.L.P.
                                                      1001 Page Mill Road Building One, Suite
                                                      200
                                                      Palo Alto, CA 94304-1007
                                                      650.739.7500 (Phone)
                                                      650.739.7699 (Facsimile)

                                                      Andrew D. Wilson (DC Bar No. 1030144)
                                                      700 K Street, N.W.
                                                      Washington, DC 20001-5692
                                                      202.639.1312 (Phone)
                                                      202.508.9336 (Fax)


                                                  2
Case: 1:18-cv-05369 Document #: 147 Filed: 06/04/20 Page 3 of 4 PageID #:3868




                                         andrew.wilson@bakerbotts.com

                                         Arthur J. Gollwitzer (06225038)
                                         agollwitzer@michaelbest.com
                                         James P. Fieweger (6206915)
                                         jpfieweger@michaelbest.com
                                         MICHAEL BEST & FRIEDRICH, LLP
                                         444 West Lake Street, Suite 3200
                                         Chicago, Illinois 60606
                                         312.222.0800 (Phone)

                                         Attorneys for Defendants Cambium
                                         Networks, Inc. et al.




                                     3
   Case: 1:18-cv-05369 Document #: 147 Filed: 06/04/20 Page 4 of 4 PageID #:3869




                               CERTIFICATE OF SERVICE

         I hereby certify that on June 4, 2020, I electronically filed the foregoing
DEFENDANTS’ MOTION FOR LEAVE TO FILE UNDER SEAL with the Clerk of the
Court using the CM/ECF system. I certify that all participants in the case are registered CM/ECF
users.




                                               /s/ G. Hopkins Guy, III




                                               4
